DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING SWITCHING SIGNAL LINE BETWEEN DISPLAY REGIONS.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not contain referral numbers.  Correction is required. See MPEP §608.01(b).

Allowable Subject Matter
Claims 1-16 would be allowable if the title and the abstract are amended to overcome the objection to the specification, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art, i.e., Lee et al. (US 2010/0188375 A1), Ahn (US 2012/0212517 A1), Takayanagi et al. (US 2006/0022913 A1), Itoh (US 2010/0141850 A1), Yokoyama et al. (US 2013/0222441 A1), Kurokawa (US 2020/0342825 A1), and Murahashi et al. (US 2003/0011549 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a first switching signal line disposed between the first display region and the second display region, the first switching signal line extending in parallel to the plurality of scanning signal lines so as to intersect the plurality of data signal lines; and a plurality of first switching elements provided at intersecting portions of the plurality of data signal lines and the first switching signal line, the plurality of first switching elements each having a control terminal connected to the first switching signal line, a first conductive terminal connected to a data signal line disposed in the first display region, and a second conductive terminal connected to a data signal line disposed in the second display region”.
	As to claims 2-16, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Lee et al. (US 2010/0188375 A1) teaches the concept of “switch unit 330” between “1st scan driving circuit 310” and “2nd scan driving circuit 320” (FIG. 1); (2) Ahn (US 2012/0212517 A1) teaches the concept of “1st 2nd and 3rd sub emission drivers 31-33” (FIG. 1); (3) Takayanagi et al. (US 2006/0022913 A1) teaches the concept of “row drivers 210 220” (FIG. 2); (4) Itoh (US 2010/0141850 A1) teaches the concept of “GDF and GDS” (FIG. 1); (5) Yokoyama et al. (US 2013/0222441 A1) teaches the concept of “controllers 131 132” (FIG. 2); (6) Kurokawa (US 2020/0342825 A1) teaches the concept of “driver circuits 30 (1,1) (2,1)” (FIG. 1); and (7) Murahashi et al. (US 2003/0011549 A1) teaches the concept of “common driver(s) 1 2” (FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***